DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Judy Naamat (Registration number 39,311) on 05/03/2022.
The application has been amended as follows: 
17. (Currently Amended) _The rotary speed detector according to claim [[7]] 6, wherein the limit set module comprises a root-mean-square (RMS) level detection module coupled to the sensor lead node, and wherein the lmaximum value selection module is coupled in series between the RMS level detection module and the comparator module, and wherein the inverting amplifier is coupled in series between the summing or maximum value selection module and the lower limit lead.
Allowable Subject Matter
3.	Claims 6, 8-12, 14-23 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Please see Notice of Allowance dated 04/25/2022.



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Assouad Patrick can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858